Citation Nr: 0903093	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-37 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 to December 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas.

The veteran testified before the undersigned via video 
conference in October 2008.  A transcript has been 
incorporated into the record.


FINDINGS OF FACT

1.  The veteran's injured his back in a motor vehicle 
accident before entering service.

2.  The veteran's back disorder did not permanently increase 
in severity during service, or alternatively, there is no 
competent medical evidence that the veteran's back disability 
is in anyway related to service or any event of service. 

3.  The competent medical evidence shows the current 
diagnosis of right foot pes planus and bunions is not related 
to military service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service, nor may service connection be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2008).

2.  A right foot disability, to include pes planus and 
bunions, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); see Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Independent medical evidence is needed to support 
a finding that the pre-existing disorder increased in 
severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding service connection on an incurrence basis, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety (90) days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Discussion 

Back Disorder

The veteran seeks service connection for a current back 
disorder, which he attributes to a bad in-service parachute 
jump landing.  

At the outset, the Board notes that the veteran's November 
1966 Report of Examination shows that clinical evaluation of 
the spine was check as normal.  However, on the November 1966 
Report of Medical History, the veteran noted that he had 
injured his back in a car accident in July 1966 with "no 
seq" and had received treatment from Dr. T, Victoria, Texas, 
for "pain in back."  Given the aforementioned notation, the 
Board finds that the veteran's back pain was noted on 
entrance examination.  Thus, the veteran is not entitled to 
the presumption of soundness.  This finding is further 
substantiated by other service treatment reports of record.  
In July 1967, "back June 1965 - in auto accident. PTS 
occasional aches - nonspecific" was noted on examination for 
airborne school.  In light of the foregoing, the Board finds 
that the veteran's back disorder existed prior to service.  

As such, the Board must next determine whether the veteran's 
back disorder increased in severity during service, and if 
so, whether the increase in severity was beyond its natural 
progression.  In this regard, the Board finds that the 
evidence does not show that the veteran's preexisting back 
disorder permanently increased in severity in service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  It merely shows that the 
veteran experienced temporary or intermittent flare-ups 
during service.  As noted above, temporary or intermittent 
flare-ups are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  See Hunt, supra.

The Board acknowledges that on entrance examination in 1966 
clinical evaluation of the spine was checked as normal and on 
his report of medical history no sequelae was noted.  It is 
also acknowledged that in July 1967 the veteran completed 
another report of medical history for entry to "airborne 
school."  On this form were checked in the positive that the 
veteran had: worn a brace or back support; had a history of 
broken bones; had a bone, joint or other deformity; and had 
recurrence of back pain.  In the physician's summary, a 
handwritten notation reads "back June 1965 - in auto 
accident. PTS occasional aches - nonspecific."  The veteran 
was considered qualified, however.  The service treatment 
records also show that in October 1969 there are two entries 
of complaints of back pain, two days apart.  The second entry 
notes "back injury" with no further information.  The 
veteran was put on profile for 2 days and given medication.  
Nonetheless, on his November 1969 separation from service 
examination, clinical evaluation of the spine was checked as 
normal.  On the November 1969 medical history report the 
veteran indicated no history of medical problems.  The 
service treatment records merely show complaints of pain 
without a permanent increase in the veteran's preexisting 
back disorder.  In fact, the service treatment records do not 
note the presence of any chronic back disability.

The post service evidence also fails to show that the 
veteran's preexisting back disorder permanently increased in 
severity during service.  Indeed, the veteran has stated that 
he continued to have back pain after his discharge, although 
he did not know he could receive treatment through VA.  See 
veteran's statement, November 2006.  In his November 2006 
statement the veteran stated he sought private care for his 
back from a local chiropractor, Dr. T, from 1969 to 1976, 
when this doctor died.  He then sought care from another 
chiropractor from 1976 to 1988 until he died as well.  No 
records were available from either deceased practitioner.  
The veteran then sought treatment from Dr. H starting in 1988 
and another chiropractor from 1988 to 2000.  This third 
chiropractor has also died and the reports are unavailable.  
The Board points out that the veteran has merely indicated 
that he had pain.  He has not averred that a chronic 
disability was diagnosed as a result of increased disability 
due to service or any event of service.

The veteran also maintains that he sought care from a fourth 
chiropractor, Dr. Ty, starting in 2000.  Treatment report 
from Dr. Ty show care for back pain from February 2000 to 
June 2001, and then one consultation in 2005.  No opinion is 
given as to the etiology of the back pain and there is no 
reference at all to the veteran's military service.

VA treatment reports dated in February 2004 contain an 
October 2004 x-ray of the lumbosacral spine showing arthritic 
changes.  Entries pertaining to back pain note the veteran's 
history of a foot injury stepping/falling off the truck, 
breaking his ankle, or a parachute injury.  Thereafter, a 
March 2006 magnetic resonance imaging (MRI) examination of 
his spine found grade 1 anterolisthesis with spondylolysis of 
L5 and S1, associated with severe bilateral neuroforaminal 
stenosis in addition to right paracentral disc 
extrusion/sequestration posterior to the L5 vertebral body 
associated with right lateral recess stenosis.  A September 
2006 notation included minimal degenerative disc disease at 
L4-L5.  In January 2007, the veteran had surgery on his back, 
which fused the C5, C6, and C7 discs.  In October 2007 the 
veteran had back surgery again, which fused the L4, L5, and 
S1 discs.  Except for the veteran's own historical 
assertions, not one of the reports suggests that the 
veteran's current back disorder is attributable to any 
symptoms or increase in symptoms from service.

More importantly, in April 2008 the veteran was afforded a VA 
orthopedic examination.  After reviewing the veteran's claim 
file which included the service treatment reports and private 
medical records, the examiner, an orthopedic surgeon, 
diagnosed status post fusion L4-L5 and L5-S1, six months 
prior, with radiculopathy.  The examiner then opined that the 
veteran's back became more of a problem in 2004.  The 
examiner found that it was less likely than not that the 
veteran's back problem in service was related to his current 
problem.  

Based on the above evidence, the Board finds that the 
veteran's preexisting back disorder did not increase in 
severity during service.  The Board notes the well-documented 
back pain and motor vehicle accident the veteran suffered 
prior to service and finds that there is no credible medical 
evidence that the treatment for back pain the veteran 
received in service was anything more than treatment.  There 
is no medical evidence of aggravation of his back in service.  

Alternatively, even when the Board assumes that the veteran 
did not have a preexisted back disorder, the probative and 
persuasive evidence still weighs against his claim for 
service connection.  The competent evidence of record does 
not establish a causal relationship between the veteran's 
current back disabilities and service.  There remains no 
documentation in the claims file of medical treatment for the 
veteran's back until 2000, and even that care continued only 
until June 2001.  After reviewing the claims file and 
examining the veteran, the VA examiner noted that the veteran 
reported his back did not become more of a problem until 
2004, nearly 35 years after service.  In this regard, a 
significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred or aggravated in service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim); 
Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).

The Board acknowledges that the veteran is competent to state 
what he experienced or experiences; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, while the veteran's statements 
can indicate continuous back symptoms since an injury during 
active service, the competent medical evidence, as set forth 
above, does not support that claim.  Again, separation 
examination was normal, and regular post-service treatment 
for back problems is not shown until approximately 2000.  
Such absence of documented complaints or treatment for over 
30 years following military discharge is more probative than 
the veteran's current recollection as to symptoms experienced 
in the distant past.  Therefore, continuity has not here been 
established, either through the competent medical evidence or 
through his statements.  Further, the Board notes the 
evidence of the difficulties the veteran experienced in his 
post-service employment history, working cattle or driving an 
18-wheel cattle truck. 

The veteran believes that his current back disability is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence of record does not 
demonstrate that the veteran's preexisting back disorder was 
aggravated by service or alternatively, in any way causally 
related to his active service.  Under these circumstances, a 
grant of service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Right Foot Disorder

The veteran also seeks service connection for a right foot 
disorder.  See VA claim received in October 2004.  It is 
noted that service connection is in effect for status post 
oblique fracture of right distal fibula, also claimed as 
right ankle.  See August 2005 Rating Decision.
 
The veteran's service treatment records show on airborne 
school examination in July 1967, clinical evaluation of the 
lower extremities was checked as normal.  However, on the 
reverse side of the form is the handwritten notation "my 
foot" in answer to the question whether the veteran had ever 
treated himself for an illness.  Additionally, in the 
physician's summary, a handwritten notation reads, "Notes 
(unintelligible) tarsal (R) foot - occasional pressure 
symptoms."  The veteran was considered qualified however.

Thereafter, a July 1968 entry noted trauma to the right 
ankle, after the veteran had stepped off a truck two days 
prior, with pain and swelling.  Both the right foot and the 
right ankle were given x-rays, which found no abnormality.  A 
January 1969 entry noted the veteran fell and injured his 
right foot.  He was admitted to the hospital for an oblique 
fracture of the distal right fibula.  He was placed in a cast 
for eight weeks.  His November 1969 separation from service 
medical examination indicated normal lower extremities and 
his November 1969 medical history report indicated no history 
of medical problems.  A chronic right foot disorder was not 
noted in service.  

The veteran's private treatment records from the practice of 
Dr. H have no complaints regarding his right foot.  Likewise, 
Dr. Ty's chiropractor treatment records make no mention of 
the veteran's right foot.  The first post service treatment 
record that mentions the right foot is an October 2004 VA 
telephone entry indicating the veteran had called and 
requested that along with his scheduled lumbo sacral x-ray 
examination he wanted add his right foot, to have an x-ray 
examination of it as well, to "check it out".  The entry 
records that the veteran stated his right foot has been stiff 
since the 1970's and had a history of broken bones. 

In June 2005 the veteran was afforded a VA examination for 
the oblique fracture to the distal right fibula.  The 
examiner noted the veteran's 1969 injury and its attribution 
to a bad landing during a parachuting exercise and that this 
history was from the patient only.  The examiner noted the 
complaint of swelling of the right ankle and foot whenever 
the veteran drove or walked a long period of time.  The 
remainder of the examination and opinion focused on the 
veteran's joints with no opinion expressed about his right 
foot.  An x-ray examination that accompanied this VA 
examination found a normal right leg.

In August 2006 the veteran had a consultation with a private 
neurosurgeon regarding his back pain.  In the course of this 
consultation the surgeon noted the veteran having a "foot 
drop" on the right side.  However, the examiner attributed 
this symptom to the veteran's deteriorating lumbosacral back 
and went on to recommend extensive lumbar spinal surgery.     

In the VA treatment records there is an October 2007 
reference to the veteran's right foot having decreased 
sensation on the top and lateral side.  Again, this reference 
is contained in the course of an examination to prepare him 
for his scheduled October 2007 lumbosacral surgery.

In April 2008 the veteran was afforded a VA foot examination.  
The examiner reviewed the claim file and noted the in-service 
injury stepping from the truck and the parachute landing.  
The examiner noted the veteran complained of numbness 
affecting the right foot over the dorsal medial.  His pain 
complaint was not so much at the level of the right foot but 
at the anterior lateral aspect of the right ankle and lower 
right leg.  The examiner assessed mild flat feet and bunions, 
neither of which were caused or aggravated by military 
service, and found no evidence of a focal pathology or 
abnormality for limitation of the right foot.  The examiner 
noted the complaint of numbness may correlate with the 
veteran's spinal history, without evidence of a foot 
pathology that would otherwise explain the complaint.  

The Board finds that competent evidence of record does not 
establish a causal relationship between the veteran's current 
right foot disability of mild flat feet and bunions and any 
in-service injury or treatment; therefore, service connection 
on a direct basis is not warranted.  Further service 
connection on a secondary basis is not warranted.  As 
discussed above service connection for his back disability is 
denied.  Additionally, the Board cannot grant service 
connection for the right foot as secondary to the service-
connected right ankle disability.  There is no probative 
medical evidence of a disability of the right foot that is 
attributable to his right ankle disability.

The Board notes there are no additional complaints regarding 
the veteran's right foot in service after the immediate 
treatment.  Post-service, there has been no consistent 
treatment or complaints for the right foot.  The first 
reference to difficulties with the foot in the claim file is 
in the October 2004 VA telephone note in which the veteran 
dates the foot's stiffness to the 1970's and numerous broken 
bones.  This suggests that in the intervening 35 years there 
were post-service injuries to the foot which would account 
for its stiffness.  Subsequent to that, any credible medical 
evidence regarding the right foot is contained in the context 
of the veteran's treatment for his back.  Even the April 2008 
VA examiner could not determine a pathology or abnormality 
with the right foot, beyond mild flat feet and bunions, and 
certainly could not attribute the veteran's condition to his 
right ankle.    

Again, as discussed above, a significant lapse in time 
between service and post-service medical treatment may be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran believes that his 
right foot disability is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In conclusion, the competent evidence of record does not 
causally relate the veteran's right foot disability to his 
active service.  Under these circumstances, a grant of 
service connection is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



Duty to Assist and Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2004, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and his claim was readjudicated in the October 
2006 Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, because service 
connection for residuals of back injury and right foot 
condition are denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran stated in his November 2006 personal 
statements that he was trying to get all of his service 
records, but "they" have sent me very few records and 
"said the rest were burn up in a fire they had years ago."  
His wife also testified before the undersigned Veterans Law 
Judge in October 2008. See tr. Pg 8.  The veteran and his 
wife are apparently referring to the 1973 fire at the 
National Personnel Records Center (NPRC) records storage 
facility.  However, the Board notes that the veteran's 
complete service treatment records are already in the VA 
claims file and have been referred to throughout the 
processing of his claim.  Further, the veteran submitted to 
the RO for consideration a September 2005 letter from the 
NPRC addressed to him at his residence indicating the 
requested personnel records were enclosed, though its search 
for morning reports of July 1968 from the 47th Engineer 
Battalion, Company A was negative.  There is no reference to 
the 1973 fire in this letter.  

The veteran was afforded VA examinations in April 2008 to 
determine the nature and etiology of the residuals of back 
injury and the right foot condition. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


